DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Responses to Election/Restriction filed on 6/2/2021 and 6/21/2021 are acknowledged.
3.	Claims 1-29 have been cancelled.
4.	Claims 30-49 are pending in this application.
5.	Claims 47-49 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 32, 35, 37-39 and 41-45 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
	Please note: The elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof does not read on instant claim 34.  However, during the search for the elected species, prior art was found for the non-elected species recited in instant claim 34.  Therefore, for the purpose of compact prosecution, claim 34 is examined in current office action. 
6.	Claims 30, 31, 33, 34, 36, 40 and 46 are under examination.

Election/Restrictions
7.	Applicant’s election without traverse of Group 1 (claims 30-46) in the reply filed on 6/2/2021 is acknowledged.  Applicant's further election without traverse of a 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, and the metal coordinated to the structure is 68Ga as species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 6/21/2021 is acknowledged.  Since n in the elected D is not defined in the response filed on 6/21/2021, the Examiner telephoned Applicant's representative, Vincent P. Liptak; and Applicant's representative states on the phone that n in the elected D is 1 (see attached PTO-413 form).  The requirement is made FINAL in this office action.
	Group1 is drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein B is a radical of a PSMA binding ligand having the formula 
    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, wherein * is the point of attachment to L; 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and further comprising one or more amino acids in an unnatural configuration, and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  A search was conducted on the elected species; and a conjugate with B-L being 
    PNG
    media_image1.png
    123
    431
    media_image1.png
    Greyscale
, D being 
    PNG
    media_image2.png
    143
    212
    media_image2.png
    Greyscale
, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, n is 1, and the metal coordinated to the structure is 68Ga as the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claim 30; and prior art was found.  Claims 32, 35, 37-39 and 41-45 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 30, 31, 33, 34, 36, 40 and 46 are examined on the merits in this office action. 

Objections
8.	The specification is objected to for the following minor informality: The specification recites “This application is a continuation of U.S. Application Serial No. 16/423,559, filed May 28, 2019, which is a continuation of U.S. Application Serial No. 15/977,586, filed May 11, 2018, which is a continuation of U.S. Application Serial No. 15/606,835, filed May 26, 2017, which is a continuation of U.S. Application Serial No. 15/245,512, filed August 24, 2016, which is a continuation of U.S. Application Serial No. 14/443,212…” on page 1, the 1st paragraph of instant specification.  However, U.S. Application Nos. 15/977586, 15/606835 and 15/245512 are currently abandoned.  Applicant is required to update the information about U.S. Application Nos. 15/977586, 15/606835 and 15/245512.
9.	The use of trademarks has been noted in this application, for example, Oregon Green, AlexaFluor and many others on page 19, lines 18-26; and Taxotere® recited on page 21, line 17 of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
10.	The specification is objected to for the following minor informality: The specification recites “ornitine” on page 58, line 27 of instant specification.  This appears to be a typo.  The recitation should be “ornithine”.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claim 30 is objected to for the following minor informality: Claim 30 contains the acronym “PSMA”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., prostate-specific membrane antigen (PSMA).  The abbreviation can be used thereafter.
	Furthermore, Applicant is suggested to amend claim 30 as “…wherein: B is…having the formula 
    PNG
    media_image6.png
    237
    300
    media_image6.png
    Greyscale
, wherein * is…”.
12.	Claim 31 is objected to for the following minor informality: Applicant is suggested to amend claim 31 as "The conjugate of claim 30, wherein L comprises at least two amino acids in an unnatural configuration".
13.	Claim 33 is objected to for the following minor informality: Applicant is suggested to amend claim 33 as "The conjugate of claim 30, wherein the one or more amino acids in an unnatural configuration is in a D-configuration".
14.	Claim 34 is objected to for the following minor informality: Applicant is suggested to amend claim 34 as "The conjugate of claim 31, wherein the at least two amino acids in an unnatural configuration are in a D-configuration".
in an unnatural configuration is optionally substituted D-phenylalanine".
16.	Claim 40 is objected to for the following minor informality: Applicant is suggested to amend claim 40 as "The conjugate of claim 30, wherein the one or more amino acids in an unnatural configuration is D-phenylalanine, and wherein each hydrogen…".

Rejections
Claim Rejections - 35 U.S.C. § 103
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 30, 31, 33, 34, 36, 40 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Low et al (US 2010/0324008 A1, filed with IDS) in view of Banerjee et al (Angew. Chem. Int. Ed., 2011, 50, pages 9167-9170, filed with IDS).	
The instant claims 30, 31, 33, 34, 36, 40 and 46 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein B is a radical of a PSMA binding ligand having the formula 
    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker optionally comprising an aminomethylphenyl acetic acid diradical, one or more portions selected from the group consisting of 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and further comprising one or more amino acids in an unnatural configuration, and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof. 
Low et al, throughout the patent, teach conjugate having a formula B-L-D, wherein B is a radical of a PSMA binding ligand, L is a linker, D is a therapeutic agent or a radioactive isotope of a metal coordinated to a chelating group; and a pharmaceutical 
    PNG
    media_image7.png
    129
    172
    media_image7.png
    Greyscale
, L is a polyvalent linker comprising the structure 
    PNG
    media_image8.png
    270
    451
    media_image8.png
    Greyscale
 , and D is tubulysin, and wherein B forms a peptide bond with L, for example, pages 40-41, Example 9B.  The polyvalent linker comprising the structure 
    PNG
    media_image8.png
    270
    451
    media_image8.png
    Greyscale
 in the D-Cys analog of SK71in Low et al is a polyvalent linker comprising L-Asp-D-Phe-D-Cys.  The linker L and D in the D-Cys analog of SK71 in Low et al meet the limitations of L and D recited in instant claims 30, 31, 33, 34, 36, 40 and 46.

    PNG
    media_image6.png
    237
    300
    media_image6.png
    Greyscale
.
However, Banerjee et al, throughout the literature, teach a conjugate of the formula B-L-D with the structure 
    PNG
    media_image9.png
    494
    494
    media_image9.png
    Greyscale
, wherein B comprises urea of lysine and glutamic acid with the structure 
    PNG
    media_image10.png
    184
    243
    media_image10.png
    Greyscale
 and it binds to PSMA, L is a polyvalent linker attached to the lysine moiety via a peptide bond, and D is an imaging agent attached to the linker; and wherein the conjugate is used for the SPECT/NIRF imaging of prostate cancer, for example, Title; page 9167, left st paragraph; and page 9168, Scheme 1 and compound [M]1.  The PSMA binding ligand B in the conjugate of the formula B-L-D in Banerjee et al is identical to B recited in instant claim 30.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Low et al and Banerjee et al to develop a conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof; wherein B is a radical of a PSMA binding ligand with the structure 
    PNG
    media_image6.png
    237
    300
    media_image6.png
    Greyscale
 ; L is a polyvalent linker comprising L-Asp-D-Phe-D-Cys; D is a therapeutic agent or a radioactive isotope of a metal coordinated to a chelating group; and wherein B forms a peptide bond with L; and a pharmaceutical composition comprising such conjugate and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Low et al and Banerjee et al to develop a conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof; wherein B is a radical of a PSMA binding ligand with the structure 
    PNG
    media_image6.png
    237
    300
    media_image6.png
    Greyscale
  ; L is a polyvalent linker comprising L-Asp-D-Phe-D-Cys; D is a therapeutic agent or a radioactive isotope of a metal 
    PNG
    media_image9.png
    494
    494
    media_image9.png
    Greyscale
, wherein B comprises urea of lysine and glutamic acid with the structure 
    PNG
    media_image10.png
    184
    243
    media_image10.png
    Greyscale
 and it binds to PSMA.  The instant claimed conjugate is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Low et al and Banerjee et al to develop a conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof; wherein B is a 
    PNG
    media_image6.png
    237
    300
    media_image6.png
    Greyscale
  ; L is a polyvalent linker comprising L-Asp-D-Phe-D-Cys; D is a therapeutic agent or a radioactive isotope of a metal coordinated to a chelating group; and wherein B forms a peptide bond with L; and a pharmaceutical composition comprising such conjugate and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.

Obviousness Double Patenting 
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

21.	Claims 30, 31, 33, 34, 36, 40 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 9636413 B2 in view of Low et al (US 2010/0324008 A1, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 30, 31, 33, 34, 36, 40 and 46, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Low et al, and vice versa. 

    PNG
    media_image3.png
    248
    323
    media_image3.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker optionally comprising an aminomethylphenyl acetic acid diradical, one or more portions selected from the group consisting of 
    PNG
    media_image4.png
    92
    191
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    81
    185
    media_image5.png
    Greyscale
, and further comprising one or more amino acids in an unnatural configuration, and D is a radical of a therapeutic agent or a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof. 
23.	Claims 1-10 of US patent 9636413 B2 are drawn to a conjugate having the formula 
    PNG
    media_image11.png
    163
    784
    media_image11.png
    Greyscale
 
24.	The difference between instant claims 30, 31, 33, 34, 36, 40 and 46 and claims 1-10 of US patent 9636413 B2 is that claims 1-10 of US patent 9636413 B2 do not teach L in instant claimed conjugate.
However, in view of the teachings of Low et al as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the conjugate recited in claims 1-10 of US patent 9636413 B2 and develop a conjugate recited in instant claims 30, 31, 33, 34, 36, 40 and 46.  The instant claimed conjugate is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 30, 31, 33, 34, 36, 40 and 46, one would necessarily achieve the claimed invention of claims 1-10 of US patent 9636413 B2 in view of Low et al, and vice versa.

25.	For the same/similar reasoning/rational as the rejection set forth in Sections 21-24 above, instant claims 30, 31, 33, 34, 36, 40 and 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9782493 B2; claims 1-3 and 5-7 of US patent 10188759 B2; claims 1-3 and 5-21 of US patent 10898596 B2; and claims 1-5 of US patent 10912840 B2; and in view of Low et al (US 2010/0324008 A1, filed with IDS). 

provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11 and 13-21 of co-pending application No. 16/157024; claims 1 and 30-49 of co-pending application No. 16/423559; claims 38-57 of co-pending application No. 17/047778; claims 30-49 of co-pending application No. 17/165149; and claims 3-8 and 20-25 of co-pending application No. 17/277806; and in view of Low et al (US 2010/0324008 A1, filed with IDS).
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
Please note: although co-pending application No. 17/047778 does not have the same inventor as instant application, it has the same applicant (Endocyte, Inc.) as instant application.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658